
	
		III
		112th CONGRESS
		1st Session
		S. RES. 85
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2011
			Mr. Menendez (for
			 himself, Mr. Kirk,
			 Mr. Lautenberg, Mr. Durbin, Mrs.
			 Gillibrand, Mr. Sanders,
			 Mr. Whitehouse, Mr. Schumer, Mr.
			 Casey, Mr. Wyden, and
			 Mr. Cardin) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Strongly condemning the gross and
		  systematic violations of human rights in Libya, including violent attacks on
		  protesters demanding democratic reforms, and for other
		  purposes.
	
	
		Whereas Muammar Gadhafi and his regime have engaged in
			 gross and systematic violations of human rights, including violent attacks on
			 protesters demanding democratic reforms, that have killed thousands of
			 people;
		Whereas Muammar Gadhafi, his sons and supporters have
			 instigated and authorized violent attacks on Libyan protesters using warplanes,
			 helicopters, snipers and soldiers and continue to threaten the life and
			 well-being of any person voicing opposition to the Gadhafi regime;
		Whereas the United Nations Security Council and the
			 international community have condemned the violence and use of force against
			 civilians in Libya and on February 26, 2011, the United Nations Security
			 Council unanimously agreed to refer the ongoing situation in Libya to the
			 International Criminal Court, impose an arms embargo on the Libyan Arab
			 Jamahiriya, including the provision of mercenary personnel, freeze the
			 financial assets of Muammar Gadhafi and certain family members, and impose a
			 travel ban on Gadhafi, certain family members and senior advisors;
		Whereas Muammar Gadhafi has ruled Libya for more than 40
			 years by banning and brutally opposing any individual or group opposing the
			 ideology of his 1969 revolution, criminalizing the peaceful exercise of
			 expression and association, refusing to permit independent journalists' and
			 lawyers' organizations, and engaging in torture and extrajudicial executions,
			 including the 1,200 detainees killed in Abu Salim Prison in June 1996;
		Whereas Libya took formal responsibility for the terrorist
			 attack that brought down Pan Am Flight 103 over Lockerbie, Scotland, killing
			 270 people, 189 of whom were U.S. citizens and high-ranking Libyan officials
			 have indicated that Muammar Gadhafi personally ordered the attack; and
		Whereas Libya was elected to the United Nations Human
			 Rights Council on May 13, 2010 for a period of 3 years, sending a demoralizing
			 message of indifference to the families of the victims of Pan Am flight 103 and
			 Libyan citizens that have endured repression, arbitrary arrest, enforced
			 disappearance or physical assault in their struggle to obtain basic human and
			 civil rights: Now, therefore, be it
		
	
		That the Senate—
			(1)applauds the
			 courage of the Libyan people in standing up against the brutal dictatorship of
			 Muammar Gadhafi and for demanding democratic reforms, transparent governance,
			 and respect for basic human and civil rights;
			(2)strongly condemns
			 the gross and systematic violations of human rights in Libya, including violent
			 attacks on protesters demanding democratic reforms;
			(3)calls on Muammar
			 Gadhafi to desist from further violence, recognize the Libyan people’s demand
			 for democratic change, resign his position and permit a peaceful transition to
			 democracy governed by respect for human and civil rights and the right of the
			 people to choose their government in free and fair elections;
			(4)calls on the
			 Gadhafi regime to immediately release persons that have been arbitrarily
			 detained, to cease the intimidation, harassment and detention of peaceful
			 protestors, human rights defenders and journalists, to ensure civilian safety,
			 and to guarantee access to human rights and humanitarian organizations;
			(5)welcomes the
			 unanimous vote of the United Nations Security Council on resolution 1970
			 referring the situation in Libya to the International Criminal Court, imposing
			 an arms embargo on the Libyan Arab Jamahiriya, freezing the assets of Gadhafi
			 and family members, and banning international travel by Gadhafi, members of his
			 family, and senior advisors;
			(6)urges the Gadhafi
			 regime to abide by United Nations Security Council Resolution 1970 and ensure
			 the safety of foreign nationals and their assets, and to facilitate the
			 departure of those wishing to leave the country as well as the safe passage of
			 humanitarian and medical supplies, humanitarian agencies and workers, into
			 Libya in order to assist the Libyan people;
			(7)urges the United
			 Nations Security Council to take such further action as may be necessary to
			 protect civilians in Libya from attack, including the possible imposition of a
			 no-fly zone over Libyan territory;
			(8)welcomes the
			 African Union’s condemnation of the disproportionate use of force in
			 Libya and urges the Union to take action to address the human rights
			 crisis in Libya and to ensure that member states, particularly those bordering
			 Libya, are in full compliance with the arms embargo imposed by United Nations
			 Security Council Resolution 1970 against the Libyan Arab Jamahiriya, including
			 the ban on the provision of armed mercenary personnel;
			(9)welcomes the
			 decision of the United Nations Human Rights Council to recommend Libya’s
			 suspension from the Council and urges the United Nations General Assembly to
			 vote to suspend Libya’s rights of membership in the Council;
			(10)welcomes the
			 attendance of Secretary of State Clinton at the United Nations Human Rights
			 Council meeting in Geneva and 1) urges the Council’s assumption of a country
			 mandate for Libya that employs a Special Rapporteur on the human rights
			 situation in Libya and 2) urges the U.S. Ambassador to the United Nations to
			 advocate for improving United Nations Human Rights Council membership criteria
			 at the next United Nations General Assembly in New York City to exclude gross
			 and systematic violators of human rights; and
			(11)welcomes the
			 outreach that has begun by the United States Government to Libyan opposition
			 figures and supports an orderly, irreversible transition to a legitimate
			 democratic government in Libya.
			
